United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 November 8, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-31151
                          Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

CARL V. FAVORITE,
                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                       USDC No. 3:05-CR-98
                      --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Carl V. Favorite appeals his guilty-plea conviction and

sentence for possession of a firearm by a convicted felon in

violation of 18 U.S.C. § 922(g)(1).    He contends that the

sentence imposed was unreasonable because it failed to reflect

the unusual lack of seriousness of the offense.

     Favorite does not challenge the district court’s calculation

of the guideline range.     The district court considered the

Sentencing Guidelines, along with the sentencing factors set

forth in 18 U.S.C. § 3553(a), and determined that a sentence at

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-31151
                               -2-

the top of the guideline range was appropriate.   Therefore,

Favorite’s sentence within the properly calculated guideline

range was presumptively reasonable, and he has failed to

demonstrate that his sentence was unreasonable.   See United

States v. Alonzo, 435 F.3d 551, 554-55 (5th Cir. 2006).

     AFFIRMED.